Van Brunt, P. J. (dissenting):
I dissent. I do not think that the submission is in any form which justifies the court in considering the alleged controversy. Questions are submitted to the court and according as it answers them it is to give judgment. There is no warrant for any such form, of procedure in the Code. The parties must submit the facts to the-court, and the court renders such judgment as the facts warrant;. *102and- this right cannot be limited by any consent or agreement of the' parties to the submission. This was not done in the case at bar, and the submission is absolutely irregular.
Judgment ordered for plaintiffs for specific performance of -the contract,- with costs.